DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 2 is objected to because of the following informalities:  In line 1, the letter “s” in claims should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the phrase “other optional components” renders the claim indefinite, because the claim includes elements not actually disclosed, thereby rendering the scope of claim 1 unascertainable.  
While the specification particularly points crosslinker, monomers, polymers, etc.  as optional components of the absorbent article, claim 1 as written could be interpreted to include many other absorbent article components, including decoration, preferential bending zones, disposal systems, or any other unclaimed feature. This issue could be resolved by explicitly listing in the claims what the optional components are (as was done in claim 1D). 
Claim 13 recites the limitation "the rewet under load (RUL) for the 4th insult" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the liquid acquisition time for the 4th insult" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-11 15-16 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dobrawa et al. (US 2011/0059329).
With reference to claims 1-4, Dobrawa et al. (hereinafter “Dobrawa”) discloses a fluid absorbent article [0275], comprising 
an upper liquid-pervious sheet, a lower liquid-impervious sheet and a fluid absorbent core therebetween [0275-0276]. The liquid absorbent core may include single or multi core systems [0348] (i.e., at least two layers – cl. 2) and each layer may include from 5 to 90% by weight of fibrous material and from 10 to 95% by weight water-absorbent polymer particles [0344]. The layered structures may also be arranged in a z-direction (cl.3) a set forth in [0338].
Additionally, the core(s) may contain a single type of water-absorbent polymer particle or may include a mixture of different types of particles [0332].
The article may include an acquisition-distribution layer [0372] and other optional components. 
The water absorbent polymer particles of the fluid-absorbent core(s) may have a SFC of at least 20 x 10-7 cm3 ·s/g [0270-0272], and/or a sphericity of at least 0.80 as set forth in [0014].
While Dobrawa discloses that each of the limitations as claimed may be present in every layer of the absorbent core, it also would have also been obvious to one of ordinary skill in the art at the time of the invention to provide the claimed limitations within discrete layers as desired in order to increase the control of body fluid absorption and/or to increase the flexibility of the article as taught by Dobrawa in [0346].
With reference to claims 5 and 17, Dobrawa provides water-absorbent polymer particles having a SFC at maximum of 15 x 10-7cm3 s/g as set forth in [0268].
With respect to claims 7, 18 and 20, the product by process limitation is noted. Applicant is reminded that product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.
Nevertheless, Dobrawa discloses a fluid absorbent article wherein a production process of the water absorbent polymer particles comprises the steps of polymerization of the monomer solution, forming and comminuting a polymer gel, drying and grinding of the polymer as set forth in [0254].
As to claim 8, Dobrawa discloses water absorbent polymer particles that are surface-postcrosslinked as set forth in [0102] and [0113].  
With respect to claims 9-11, Dobrawa discloses a fluid-absorbent article water-absorbent polymer particles are present between 30 and 60 % by weight as set forth in [0279].
As to claim 15, Dobrawa discloses a fluid absorbent article wherein the water-absorbent polymer particles (which may either be first or second particles) have an AUHL of at least 15 g/g as set forth in [0267].  
With reference to claim 16, Dobrawa discloses a fluid absorbent core [0275-0276] including either a single or multi core systems [0348] where each layer may include from 5 to 90% by weight of fibrous material and from 10 to 95% by weight water-absorbent polymer particles [0344]. 
Additionally, the core(s) may contain a single type of water-absorbent polymer particle or may include a mixture of different types of particles [0332].
The water absorbent polymer particles of the fluid-absorbent core(s) may have a SFC of at least 20 x 10-7 cm3 ·s/g [0270-0272], and/or a sphericity of at least 0.80 as set forth in [0014].
While Dobrawa discloses that each of the limitations as claimed may be present in every layer of the absorbent core, it also would have also been obvious to one of ordinary skill in the art at the time of the invention to provide the claimed limitations within discrete layers as desired in order to increase the control of body fluid absorption and/or to increase the flexibility of the article as taught by Dobrawa in [0346].
As to claim 19, see the rejection of claims 1, 5 and 16.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dobrawa et al. (US 2011/0059329) and further in view of Soga et al. (US 6,323,387)
With respect to claim 12, Dobrawa teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Dobrawa and claim 12 is the explicit recitation that the  (first type of water-absorbent polymer particles and the second type of water-absorbent polymer particles are present within the fluid-absorbent core in equal amounts by weight.  
Soga et al (hereinafter “Soga”) teaches an analogous absorbent article including first and second polymer particles that are present in equal weights in the lower ½ thickness of the core as set forth in col. 3, lines 4-6 and 163-17
	It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the first and second type of particles of Dobrawa in equal weights as taught by Soga in order to facilitate the flow of body fluids with the article as taught by Soga in col. 3, lines 18-25.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dobrawa et al. (US 2011/0059329) in view of Ahr (US 5,800,418) as evidenced by Goldman (US 5,599,335).
With respect to claim 6, Dobrawa teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Dobrawa and claim 6 is the explicit recitation that water-absorbent polymer particles have a SFC at maximum of 5 x 107cm3 s/g. 
Ahr teaches an analogous fluid-absorbent core including at least two absorbent polymer particles (col. 5, lines 10-12) wherein at least one of the particles Nalco 1180 (col. 32, lines 8 – 10) which has a SFC of 5 x 107cm3 s/g as evidenced by Goldman, Nalco 1180 is non-surface-crosslinked, see c. 5: 37 – 41, c. 18: 27 – 30) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the absorbent gelling material of Dobrawa according to the specific AGM disclosed in Ahr for the benefit of a well known, commercially available, easy-to-supply AGM that provides the benefits of enhanced absorbency (Ahr, c. 5: 41 – 60).






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kakimoto et al. (US 2011/0276019) discloses a water absorbent sheet including first and second water absorbent resins
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781